In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00112-CV

DAVID A. SKEELS, Appellant                §   On Appeal from the 236th District Court

                                          §   of Tarrant County (236-284262-16)

V.                                        §   October 14, 2021

                                          §   Memorandum Opinion by Justice Womack

JONATHAN T. SUDER; MICHAEL T.             §   Dissenting Memorandum Opinion by
COOKE; AND FRIEDMAN, SUDER &                  Justice Birdwell
COOKE, P.C., Appellees

                  JUDGMENT ON FURTHER REHEARING

      After reviewing the parties’ further motions for rehearing, we deny the

motions.    We deny appellant David A. Skeels’s further motion for en banc

reconsideration as moot. However, we withdraw our June 17, 2021 judgment on

rehearing and substitute the following.

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. We modify the trial court’s January 7,

2018 amended final judgment (1) to delete appellee Friedman, Suder & Cooke, P.C.’s
award of attorney’s fees and costs under the Uniform Declaratory Judgments Act and

(2) to delete the award of sanctions in favor of appellees Jonathan T. Suder and

Michael T. Cooke. As modified, we affirm the trial court’s amended final judgment.

We affirm the trial court’s September 11, 2017 declaratory-judgment order.

      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dana Womack
                                          Justice Dana Womack